Exhibit 10.1

THIRD LOAN MODIFICATION AGREEMENT

This Third Loan Modification Agreement (this “Loan Modification Agreement”) is
entered into and effective as of May 31, 2012 (the “Third Loan Modification
Effective Date”), by and between SILICON VALLEY BANK, a California corporation,
with its principal place of business at 3003 Tasman Drive, Santa Clara,
California 95054 and with a loan production office located at 380 Interlocken
Crescent, Suite 600, Broomfield, Colorado 80021 (“Bank”) and ATRICURE, INC., a
Delaware corporation with its chief executive office located at 6217 Centre Park
Drive, West Chester, Ohio 45069 (“Borrower”).

1. DESCRIPTION OF EXISTING INDEBTEDNESS AND OBLIGATIONS. Among other
indebtedness and obligations which may be owing by Borrower to Bank, Borrower is
indebted to Bank pursuant to a loan arrangement dated as of September 13, 2010,
evidenced by, among other documents, a certain Amended and Restated Loan and
Security Agreement dated as of September 13, 2010, between Borrower and Bank, as
further amended by a certain First Loan Modification Agreement entered into and
effective as of March 15, 2011, and further amended by a certain Second Loan
Modification Agreement, entered into and effective as of February 2, 2012 (as
amended, the “Loan Agreement”). Capitalized terms used but not otherwise defined
herein shall have the same meaning as in the Loan Agreement.

2. DESCRIPTION OF COLLATERAL. Repayment of the Obligations is secured by the
Collateral as described (i) in the Loan Agreement; (ii) in a certain
Export-Import Bank Loan and Security Agreement, dated as of September 13, 2010,
as further amended by a certain Export-Import Bank First Loan Modification
Agreement entered into and effective as of March 15, 2011 and as further amended
by a certain Export-Import Bank Second Loan Modification Agreement, dated as of
February 2, 2012 (as amended, the “EXIM Loan Agreement”); and (iii) in a certain
Intellectual Property Security Agreement dated as of May 1, 2009 (the “IP
Agreement”, and together with any other collateral security granted to Bank, the
“Security Documents”).

Hereinafter, the Security Documents, together with the Existing Loan Agreement
and all other documents evidencing or securing the Obligations shall be referred
to as the “Existing Loan Documents”.

3. DESCRIPTION OF CHANGE IN TERMS.

 

  A. Modifications to Loan Agreement.

 

  1 The Loan Agreement shall be amended by deleting the following text appearing
as clause (g) of the definition of “Permitted Indebtedness” appearing in
Section 13.1 thereof:

“(g) Indebtedness of Borrower to any Subsidiary, and Contingent Obligations of
any Subsidiary with respect to obligations of Borrower (provided that the
primary obligations are not prohibited hereby), and Indebtedness of Subsidiaries
to Borrower that, when aggregated with Investments of Borrower in Subsidiaries
that are permitted pursuant to the definition of “Permitted Investments”
hereunder, does not exceed Ten Million Dollars ($10,000,000) in the aggregate
for all Subsidiaries (net of repayments by the Subsidiaries to Borrower) and
Indebtedness of any Subsidiary to any other Subsidiary, and Contingent
Obligations of any Subsidiary with respect to obligations of any other
Subsidiary (provided that the primary obligations are not prohibited hereby);”

and inserting in lieu thereof the following:

“(g) Indebtedness of Borrower to any Subsidiary, and Contingent Obligations of
any Subsidiary with respect to obligations of Borrower (provided that the
primary obligations are not prohibited hereby), and Indebtedness of Subsidiaries
to Borrower that, when aggregated with Investments of Borrower in Subsidiaries
that are permitted pursuant to the definition of “Permitted Investments”
hereunder, does not exceed (i) for the period commencing on the Third Loan
Modification Effective Date through and including September 30, 2012, Twelve
Million Dollars ($12,000,000); and (ii) thereafter, Ten Million Dollars
($10,000,000), in the aggregate for all Subsidiaries (net of repayments by the
Subsidiaries to Borrower) and Indebtedness of any Subsidiary to any other
Subsidiary, and Contingent Obligations of any Subsidiary with respect to
obligations of any other Subsidiary (provided that the primary obligations are
not prohibited hereby);”



--------------------------------------------------------------------------------

  2 The Loan Agreement shall be amended by deleting the following text appearing
as clause (f) of the definition of “Permitted Investments” appearing in
Section 13.1 thereof:

“(f) Investments (i) by Borrower in Subsidiaries that, when aggregated with
Indebtedness of Subsidiaries to Borrower that is permitted pursuant to the
definition of “Permitted Indebtedness” hereunder, do not exceed Ten Million
Dollars ($10,000,000) (or the Dollar equivalent thereof) in the aggregate for
all Subsidiaries (net of repayment by the Subsidiaries to Borrower) and (ii) by
Subsidiaries in Borrower;”

and inserting in lieu thereof the following:

“(f) Investments (i) by Borrower in Subsidiaries that, when aggregated with
Indebtedness of Subsidiaries to Borrower that is permitted pursuant to the
definition of “Permitted Indebtedness” hereunder, do not exceed (i) for the
period commencing on the Third Loan Modification Effective Date through and
including September 30, 2012, Twelve Million Dollars ($12,000,000); and
(ii) thereafter, Ten Million Dollars ($10,000,000) (or in each case the Dollar
equivalent thereof), in the aggregate for all Subsidiaries (net of repayment by
the Subsidiaries to Borrower) and (ii) by Subsidiaries in Borrower;”

 

  3 The Loan Agreement shall be amended by inserting the following definition in
its appropriate alphabetical order in Section 13.1 thereof:

““Third Loan Modification Effective Date” is May 31, 2012.”

4. FEES. Borrower shall reimburse Bank for all legal fees and expenses incurred
in connection with the Existing Loan Documents and this Loan Modification
Agreement.

5. AUTHORIZATION TO FILE. Borrower hereby authorizes Bank to file UCC financing
statements without notice to Borrower, with all appropriate jurisdictions, as
Bank deems appropriate, in order to further perfect or protect Bank’s interest
in the Collateral, including a notice that any disposition of the Collateral, by
either the Borrower or any other Person, shall be deemed to violate the rights
of the Bank under the Code.

6. CONSISTENT CHANGES. The Existing Loan Documents are hereby amended wherever
necessary to reflect the changes described above.

7. RATIFICATION OF LOAN DOCUMENTS. Borrower hereby ratifies, confirms, and
reaffirms all terms and conditions of all security or other collateral granted
to the Bank, and confirms that the indebtedness secured thereby includes,
without limitation, the Obligations.

8. NO DEFENSES OF BORROWER. Borrower hereby acknowledges and agrees that
Borrower has no offsets, defenses, claims, or counterclaims against Bank with
respect to the Obligations, or otherwise, and that if Borrower now has, or ever
did have, any offsets, defenses, claims, or counterclaims against Bank, whether
known or unknown, at law or in equity, all of them are hereby expressly WAIVED
and Borrower hereby RELEASES Bank from any liability thereunder.

9. CONTINUING VALIDITY. Borrower understands and agrees that in modifying the
existing Obligations, Bank is relying upon Borrower’s representations,
warranties, and agreements, as set forth in the Existing Loan Documents. Except
as expressly modified pursuant to this Loan Modification Agreement, the terms of
the Existing Loan Documents remain unchanged and in full force and effect.
Bank’s agreement to modifications to the existing Obligations pursuant to this
Loan Modification Agreement in no way shall obligate Bank to make any future
modifications to the Obligations. Nothing in this Loan Modification Agreement
shall constitute a satisfaction of the Obligations. It is the intention of Bank
and Borrower to retain as liable parties all makers of Existing Loan Documents,
unless the party is expressly released by Bank in writing. No maker will be
released by virtue of this Loan Modification Agreement.



--------------------------------------------------------------------------------

10. RIGHT OF SET-OFF. In consideration of Bank’s agreement to enter into this
Loan Modification Agreement, Borrower hereby reaffirms and hereby grants to
Bank, a lien, security interest and right of set off as security for all
Obligations to Bank, whether now existing or hereafter arising upon and against
all deposits, credits, collateral and property, now or hereafter in the
possession, custody, safekeeping or control of Bank or any entity under the
control of Silicon Valley Bank (including a Bank subsidiary) or in transit to
any of them. At any time after the occurrence and during the continuance of an
Event of Default, without demand or notice, Bank may set off the same or any
part thereof and apply the same to any liability or obligation of Borrower even
though unmatured and regardless of the adequacy of any other collateral securing
the loan. ANY AND ALL RIGHTS TO REQUIRE BANK TO EXERCISE ITS RIGHTS OR REMEDIES
WITH RESPECT TO ANY OTHER COLLATERAL WHICH SECURES THE OBLIGATIONS, PRIOR TO
EXERCISING ITS RIGHT OF SETOFF WITH RESPECT TO SUCH DEPOSITS, CREDITS OR OTHER
PROPERTY OF BORROWER, ARE HEREBY KNOWINGLY, VOLUNTARILY AND IRREVOCABLY WAIVED.

11. CONFIDENTIALITY. Without limiting Section 12.10 of the Loan Agreement (which
is and shall remain in full force and effect), Bank may use confidential
information for the development of databases, reporting purposes, and market
analysis, so long as such confidential information is aggregated and anonymized
prior to distribution unless otherwise expressly permitted by Borrower. The
provisions of the immediately preceding sentence shall survive the termination
of the Loan Agreement.

12. JURISDICTION/VENUE. California law governs the Loan Documents, including,
without limitation, this Loan Modification Agreement without regard to
principles of conflicts of law. Borrower and Bank each submit to the exclusive
jurisdiction of the State and Federal courts in Santa Clara County, California;
provided, however, that nothing in this Agreement shall be deemed to operate to
preclude Bank from bringing suit or taking other legal action in any other
jurisdiction to realize on the Collateral or any other security for the
Obligations, or to enforce a judgment or other court order in favor of Bank.
Borrower expressly submits and consents in advance to such jurisdiction in any
action or suit commenced in any such court, and Borrower hereby waives any
objection that it may have based upon lack of personal jurisdiction, improper
venue, or forum non conveniens and hereby consents to the granting of such legal
or equitable relief as is deemed appropriate by such court. Borrower hereby
waives personal service of the summons, complaints, and other process issued in
such action or suit and agrees that service of such summons, complaints, and
other process may be made by registered or certified mail addressed to Borrower
at the address set forth in, or subsequently provided by Borrower in accordance
with, Section 10 of the Loan Agreement and that service so made shall be deemed
completed upon the earlier to occur of Borrower’s actual receipt thereof or
three (3) days after deposit in the U.S. mails, proper postage prepaid.

TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, BORROWER AND BANK EACH WAIVE
THEIR RIGHT TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION ARISING OUT OF OR
BASED UPON THIS LOAN MODIFICATION AGREEMENT, THE LOAN AGREEMENT, THE LOAN
DOCUMENTS OR ANY CONTEMPLATED TRANSACTION, INCLUDING CONTRACT, TORT, BREACH OF
DUTY AND ALL OTHER CLAIMS. THIS WAIVER IS A MATERIAL INDUCEMENT FOR BOTH PARTIES
TO ENTER INTO THIS AGREEMENT. EACH PARTY HAS REVIEWED THIS WAIVER WITH ITS
COUNSEL.

WITHOUT INTENDING IN ANY WAY TO LIMIT THE PARTIES’ AGREEMENT TO WAIVE THEIR
RESPECTIVE RIGHT TO A TRIAL BY JURY, if the above waiver of the right to a trial
by jury is not enforceable, the parties hereto agree that any and all disputes
or controversies of any nature between them arising at any time shall be decided
by a reference to a private judge, mutually selected by the parties (or, if they
cannot agree, by the Presiding Judge of the Santa Clara County, California
Superior Court) appointed in accordance with California Code of Civil Procedure
Section 638 (or pursuant to comparable provisions of federal law if the dispute
falls within the exclusive jurisdiction of the federal courts), sitting without
a jury, in Santa Clara County, California; and the parties hereby submit to the
jurisdiction of such court. The reference proceedings shall be conducted
pursuant to and in accordance with the provisions of California Code of Civil
Procedure §§ 638 through 645.1, inclusive. The private judge shall have the
power, among others, to grant provisional relief, including without limitation,
entering temporary restraining orders, issuing preliminary and permanent
injunctions and appointing receivers. All such proceedings shall be closed to
the public and confidential and all records relating thereto shall be
permanently sealed. If during the course of any dispute, a party desires to seek
provisional relief, but a judge has not been appointed at that point pursuant to
the judicial reference procedures, then such party may apply to the Santa Clara
County, California Superior Court for such relief. The proceeding before the
private judge shall be conducted in the same manner as it would be before a
court under the rules of evidence applicable to judicial proceedings. The
parties shall be entitled to discovery which shall be conducted in the same
manner as it would be before a court under the rules of discovery applicable to
judicial proceedings. The private judge shall oversee discovery and may enforce
all discovery rules and orders applicable to judicial proceedings in the same
manner as a trial court judge. The parties agree that the selected or appointed
private judge shall have the power to decide all issues in the action or
proceeding, whether of fact or of law, and shall report a statement of decision
thereon pursuant to California Code of Civil Procedure § 644(a). Nothing in this
paragraph shall limit the right of any party at any time to exercise self-help
remedies, foreclose against collateral, or obtain provisional remedies.



--------------------------------------------------------------------------------

The private judge shall also determine all issues relating to the applicability,
interpretation, and enforceability of this paragraph.

13. COUNTERSIGNATURE. This Loan Modification Agreement shall become effective
only when it shall have been executed by Borrower and Bank.

[The remainder of this page is intentionally left blank]



--------------------------------------------------------------------------------

This Loan Modification Agreement is executed as of the Third Loan Modification
Effective Date.

 

BORROWER:     BANK: ATRICURE, INC.     SILICON VALLEY BANK By:    /s/ David
Drachman     By:   /s/ Tom Hertzberg Name: David Drachman     Name: Tom
Hertzberg Title: President and Chief Executive Officer     Title: Relationship
Manager